Dr. Gao United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, RADIO CITY
STATION, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-94
Issued: January 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 10, 2007 appellant filed a timely appeal from a June 18, 2007 merit decision
of the Office of Workers’ Compensation Programs denying his claim that he sustained an injury
in the performance of duty on December 13, 2006. He also appealed a nonmerit decision dated
September 17, 2007, denying his request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3(d), the Board has jurisdiction over the merits of this claim.
ISSUES
The issues are: (1) whether appellant sustained an injury in the performance of duty on
December 13, 2006, as alleged; and (2) whether the Office properly denied further review of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 13, 2006 appellant, then a 50-year-old city carrier, filed a traumatic injury
claim alleging that he injured his neck on that date while lifting mail. The employing

establishment controverted the claim on the grounds that he lifted the tray with one hand instead
of both hands as instructed.
In support of his claim, appellant submitted medical scripts and a December 13, 2006
hospital emergency room report indicating that x-rays had been taken of his neck and
interpretations of the x-rays would be issued later.
In a letter dated December 19, 2006, the Office informed appellant that the evidence of
record was insufficient to establish his claim. Appellant was advised to submit medical and
factual evidence to support his claim and was given 30 days to provide the requested
information.
By decision dated January 22, 2007, the Office denied appellant’s claim as he failed to
submit evidence to support his claim in the time allotted. Following the January 22, 2007
decision, it received additional medical and factual information. In an undated statement,
appellant related that he felt a sharp pain in his neck on the right side while picking up mail on
December 13, 2006. He informed his supervisors of his sharp neck pain and then completed his
deliveries. Upon returning to the station, appellant informed Ms. Korger, a supervisor, about his
neck pain. Ms. Korger referred him to Claudia Jordan, a supervisor, who sent him to the
hospital.
In a January 5, 2007 report, Dr. Juan J. Fernandez-Madrid stated that he saw appellant for
right sternoclavicular joint pain that had been asymptomatic until he was lifting mail on
December 13, 2006.
A physical examination revealed tenderness, swelling on the
sternoclavicular joint, right neck pain, right shoulder internal rotation pain and right lateral
rotation pain. Dr. Fernandez-Madrid diagnosed right sternoclavicular joint subluxation. In a
January 5, 2007 disability certificate, he indicated that appellant was totally disabled for the
period December 13, 2006 through January 7, 2007. He released appellant to light-duty work on
January 8, 2007 with lifting restrictions of no more than 10 to 15 pounds.
In a January 19, 2007 attending physician’s state workers’ compensation form, appellant
was diagnosed with a thoracic sprain.1
On January 26, 2007 appellant requested a review of the written record by an Office
hearing representative. He submitted medical and factual evidence including January 26 and
February 26, 2007 reports of Dr. Fernandez-Madrid; December 13, 2006 hospital reports; the
December 14, 2006 clavicle and chest x-ray interpretations by Dr. James Marino, a radiologist;
and an April 3, 2007 magnetic resonance imaging (MRI) scan. Dr. Marino reported a normal
right clavicle with no evidence of arthritis based on the December 14, 2006 x-ray interpretation.
The December 14, 2006 chest x-ray was interpreted by Dr. Marino as having no active infiltrate.
On January 26, 2007 Dr. Fernandez-Madrid stated that appellant injured himself on
December 13, 2006 and that he continued to have right shoulder pain. He reported an unchanged
physical examination. Dr. Fernandez-Madrid diagnosed right sternoclavicular joint subluxation.
On February 26, 2007 he diagnosed right sternoclavicular joint subluxation and noted that
1

There is no physician’s name or signature on the form, but St. Vincent’s Midtown Hospital is noted on the form.

2

appellant continued to work with pain in his right shoulder. A physical examination revealed
“pain on motion of the shoulder.”
The April 3, 2007 MRI scan revealed findings, which were most suggestive of
osteoarthritis of the right sternoclavicular joint and the possibility of an inflammatory
arthropathy or septic arthritis cannot be completely excluded.
By decision dated May 3, 2007, the Office hearing representative affirmed the denial of
appellant’s claim. He found that the medical evidence failed to establish that appellant sustained
a chest or neck condition causally related to accepted December 13, 2006 employment incident.
On May 22, 2007 appellant requested reconsideration. On March 12, 2007 Dr. Ossama
Maloule, an internist, related that appellant was seen for sternoclavicular pain which had been
present for three months. Appellant denied any fall or trauma but noted he worked hard using
the right arm which might have led to his injury.
In a May 9, 2007 report, Dr. Bernard D. Nidus, an internist, diagnosed right
sternoclavicular joint osteoarthritis, which had been symptomatic since December 2006. He
noted that this condition limited appellant’s “range of motion and force he can exert with his
right arm.”
On May 16, 2007 Dr. Nidus diagnosed swelling and pain in the right
sternoclavicular joint. He reported that appellant was first seen on March 12, 2007 for treatment
of this condition which had been present for the prior three months and while he was performing
hard work. Appellant related that he lifted heavy loads with his right arm.
By decision dated June 18, 2007, the Office denied modification of the May 3, 2007
decision. It found that the medical evidence did not adequately explain how the diagnosed
conditions were causally related to the December 13, 2006 employment incident.
Appellant requested reconsideration, on June 22, 2007, he submitted a June 11, 2007
report by Eli Fontanilla, physical therapist, and reports dated May 18 to June 11, 2007 from
Dr. Xiao-ke Gao, a treating Board-certified neurologist, who diagnosed right shoulder
osteoarthrosis, right shoulder tendinitis and clavicle strain. Dr. Gao noted that appellant stated
that he had injured himself at employing establishment while reaching “out to pick up some
meals and in the process, he injured his shoulder.” He opined that appellant was partially
disabled as a result of the December 13, 2006 incident. Appellant had right shoulder pain and
difficulty raising his right arm.
On a June 11, 2007 Mr. Fontanilla diagnosed right elbow epicondylitis and ulnar
neuropathy. Appellant attributed his condition to his employment. He related that “he must
have pulled something over his [right] shoulder from pulling and pushing mail carts.”
On a June 11, 2007 Dr. Gao diagnosed right epicondylitis, ulnar neuropathy and right
subluxation of the sternoclavicular joint. A physical examination revealed bilateral epicondyle
tenderness, 90 degrees right shoulder abduction and intact sensory examination.
By decision dated September 17, 2007, the Office denied his request for reconsideration,
finding that none of the medical reports were relevant to his claim.

3

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of proof to establish the essential elements of his claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.2
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.3 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.4
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.5 The
opinion of the physician must be based on a complete factual and medical background of the
claimant6 and must be one of reasonable medical certainty7 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.8
ANALYSIS -- ISSUE 1
The Board finds that appellant failed to meet his burden of proof in establishing that he
sustained a traumatic injury on December 13, 2006. The Office accepted that the December 13,
2006 mail lifting incident occurred as alleged. However, appellant did not meet his burden of
proof in establishing the relationship of his claimed neck or sternoclavicular conditions and the

2

Robert Broome, 55 ECAB 339 (2004); see also Elaine Pendleton, 40 ECAB 1143 (1989).

3

See Paul Foster, 56 ECAB 208 (2004); see also Katherine J. Friday, 47 ECAB 591 (1996).

4

Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27, 2007); Conard Hightower, 54 ECAB 796
(2003); Leslie C. Moore, 52 ECAB 132 (2000).
6

L.D., 58 ECAB ___ (Docket No. 06-1627, issued February 8, 2007); Tomas Martinez, 54 ECAB 623 (2003);
Gary J. Watling, 52 ECAB 278 (2001).
7

Roy L. Humphrey, 57 ECAB 238 (2005); John W. Montoya, 54 ECAB 306 (2003).

8

J.M., 58 ECAB ___ (Docket No. 06-2094, issued January 30, 2007); Judy C. Rogers, 54 ECAB 693 (2003).

4

lifting incident. The medical evidence does not provide a rationalized narrative explanation of
how the December 13, 2006 lifting mail incident caused or aggravated his diagnosed conditions.
On March 12, 2007 Dr. Maloule related that appellant was seen for sternoclavicular pain.
She stated that appellant denied any fall or trauma but related that working with his right arm
may have caused his injury. In a May 9, 2007 orthopedic surgery outpatient report, Dr. Baskies
diagnosed right sternoclavicular arthritis. On May 9, 2007 Dr. Nidus diagnosed severe right
sternoclavicular joint osteoarthritis. In a May 16, 2007 report, he diagnosed swelling and pain in
the right sternoclavicular joint. Appellant informed Dr. Nidus that he lifted heavy loads with his
right arm. None of these reports provide the physicians opinion as to the cause of appellant’s
diagnosed conditions or address the December 13, 2006 mail lifting incident. The Board has
long held that medical evidence which does not offer an opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.9 These
reports are insufficient to establish that appellant sustained a neck or sternoclavicular condition
as a result of the December 13, 2006 employment incident.
On January 5, 2007 Dr. Fernandez-Madrid diagnosed a right sternoclavicular joint
subluxation. He noted that appellant was seen for right sternoclavicular joint pain that had been
asymptomatic until appellant lifted mail on December 13, 2006. The Board has held that the
opinion of a physician that a condition is causally related to an employment injury because the
employee was asymptomatic before the injury is insufficient, without supporting medical
rationale, to establish causal relationship.10 Dr. Fernandez-Madrid did not adequately address
how appellant’s right sternoclavicular condition was caused or contributed to by the lifting
incident. His opinion is insufficient to establish a causal relationship between appellant’s right
sternoclavicular joint pain and the accepted December 13, 2006 incident.
The Board notes that the remaining medical evidence of record includes hospital records
and x-ray and MRI scan reports. None of the diagnostic studies provide any opinion as to the
cause of appellant’s alleged neck or sternoclavicular conditions. They are of diminished
probative value and are insufficient to establish appellant’s claim.11
The Board finds that appellant submitted insufficient rationalized medical evidence to
establish the causal relationship asserted in this case.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128 of the Act,12
the Office’s regulation provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
9

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006).

10

Jaja K. Asaramo, 55 ECAB 200 (2004).

11

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005).

12

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, [t]he Secretary of Labor may review an award for or
against payment of compensation at anytime on her own motion or on application. 5 U.S.C. § 8128(a).

5

previously considered by the Office; or (3) constitute relevant and pertinent new evidence not
previously considered by the Office.13 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.14 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review of the merits.15
ANALYSIS -- ISSUE 2
The Office denied appellant’s traumatic injury claim by decisions dated January 22,
May 3 and June 18, 2007, finding that he submitted insufficient evidence to establish causal
relationship. Appellant requested reconsideration on June 22, 2007. The underlying issue is
whether he established a causal relationship between the accepted December 13, 2006
employment incident and the claimed neck or sternoclavicular conditions. To be relevant, the
evidence must address this issue.16
Appellant submitted reports from Dr. Gao, an attending Board-certified neurologist, and
June 11, 2007 report by Mr. Fontanilla, a physical therapist, who’s report does not constitute a
basis for reopening appellant’s claim for a merit review. A physical therapist is not a physician
as defined under the Act.17 The Board finds that Mr. Fontanilla’s report does not constitute
competent medical evidence as a physical therapist is not a physician under the Act. This
evidence is not relevant to the medical issue of whether appellant sternoclavicular condition is
causally related to the accepted December 13, 2006 employment incident.
However, Dr. Gao diagnosed right shoulder osteoarthrosis, right shoulder tendinitis and
clavicle strain. He noted that appellant injured himself at work while reaching out at work.
Dr. Gao found that appellant was partially disabled as a result of the December 13, 2006
employment incident due to right shoulder pain and had difficulty raising his right arm. The
Board notes that Dr. Gao’s description of appellants employment incident corresponds with the
history on appellant’s claim form. Dr. Gao also provided reasoning for his opinion that
appellant’s diagnosed condition was due to his employment incident. The Office found that this
report was not relevant. The Board notes that the reports from Dr. Gao offer medical opinion
evidence on the causal relationship, the reason for which the Office denied appellant’s claim on
January 22, May 3 and June 18, 2007. Therefore, these reports constitute pertinent new and
relevant evidence. As appellant has submitted relevant and pertinent new evidence not

13

20 C.F.R. § 10.606(b)(1)-(2). See Susan A. Filkins, 57 ECAB 630 (2006).

14

Id. at § 10.607(a).

15

Id. at § 10.608(b). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006) (when an application for review of the
merits of a claim does not meet at least one of the three regulatory requirements the Office will deny the application
for review without reviewing the merits of the claim).
16

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

17

5 U.S.C. § 8101(2); Vickey C. Randall, 51 ECAB 357.

6

previously considered by the Office, under 20 C.F.R. § 10.606(b)(2)(iii), he is entitled to a
review of the merits of the claim. The case will be remanded to the Office for a merit decision.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury in the
performance of duty on December 13, 2006, as alleged. The Board further finds that the Office
improperly denied appellant’s May 22 and June 22, 2007 requests for reconsideration without
reviewing the case on the merits.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 18 and May 3, 2007 are affirmed. The Office decision dated
September 17, 2007 is set aside and the case remanded for further action consistent with this
decision.
Issued: January 16, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

